ífOTT? J.,
delivered the opinion of the court:
This is a suit to recover the proceeds in the Treasury of certain sugar and molasses seized by the sequestration commission in the Department of the Gulf. The defendants take the objection, in the nature of a motion for non-suit, that the claimant has not offered evidence of ownership.
The evidence which the claimant has offered upon this point consists, first, of a deed indicating that he was the owner or part owner of a plantation in Louisiana; second, of an account from the records of the sequestration commission, entitled “ Mrs. Walter Pugh in account-current with the United States sequestration commission; ” third, of certain letters or indorsements by military officers connected with the commission, to the effect that they believed the plantation to have been owned by the husband of and not by the applicant, Mrs. Pugh. In other words, the evidence only tends to establish two facts, viz, that the claimant owned a plantation in Louisiana, and that his wife claimed in her own right certain personal property which had been seized by the commission. There is nothing to connect this property with the plantation which Mr. Pugh owned, nor to show that it was a portion of a crop which he made. The evidence of ownership to a specific thing is peculiarly evidence within the owner’s knowledge, and its absence cannot be supplied by remote presumptions or plausible conjectures.
The court not having considered the case upon its merits, it will be remanded to the general docket for further evidence, and continued for the term.